PER CURIAM.
We find that neither Peoples Mortgage Company nor Security and Investment Corporation of the Palm Beaches were holders in due course; and that appellants’ defenses should have been tried or pled, together with any reply thereto by appellee, Security. We reverse and remand with direction to retry the case, considering appellants’ defenses and appellee’s reply thereto. The trial court may consider amendments to pleadings by either party upon remand, should either desire to have same considered.
HERSEY, GLICKSTEIN and DELL, JJ., concur.